DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  The instant Office Action is in response to Applicant’s arguments filed on 4/25/2022.
Claims 2-7 are pending. Claims 2, 3 and 4 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/2022 was filed before the mailing of a first office action after filing of a request for continued examination under 37 CFR 1.114. The submission is in compliance with the provisions of 37 CFR 1.97(b). Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.

Response to Arguments/Amendments
Regarding claim 2, Applicant files arguments in the RCE.
--In response, the arguments have been fully considered but they are not persuasive. The rejection under Kim’344 in view of Kim’794 is maintained. Additionally, new grounds of rejection are made based on Jeong and Bala.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jeong et al (US 2008/0273492) in view of Bala et al (US 2010/0098012, provisional application filed 10/20/2008).
Regarding claim 2, Jeong discloses a mobile communication system, comprising:
a mobile terminal (par 6; e.g. UE); and
a base station configured to perform wireless communication with the mobile terminal using a plurality of channels (par 6; e.g. ENBs are connected to the UE through a wireless channel), wherein 
the mobile terminal reports, to the base station, a measurement result of a reception quality using a channel quality indicator (CQI) (par 8; e.g. UE report CQI by measuring a received downlink signal) in a case where data transmission/reception is performed using one of the channels (fig. 3 & par 38; at least in one embodiment, 301 and 303 indicate transmission of CQI through radio resources for CQI having been allocated for a UE operating in a continuous reception mode; also see fig. 5 & par 44; wherein UE performs transmission/reception of a signal to/from an ENB), and
the mobile terminal does not report, to the base station, the measurement result of the reception quality using CQI (fig. 3 & par 39-40; in the embodiment, UE considers that the radio resources for CQI transmission used before the UE enters the current discontinuous reception mode have been already released, and stops transmitting CQI through a corresponding radio resource of corresponding timing) in a case where data transmission/reception is not performed using the one of the channels (par 13-18; e.g. because downlink transmission does not occur in the sleep period, the multiple CQIs are not actually used; also see fig. 8 & par 56; When the timer 811 has expired, the transmitter/receiver 801 considers that the radio resources for CQI transmission allocated before entering the discontinuous reception mode have been released, and stops transmitting CQI through the radio resources, thus it is understood, in a case where data tx/rx is not performed for an extended period, CQI stops to be reported).
Although Jeong discloses a timing for transmitting CQI, Jeong does not disclose the wireless communication is performed using an aggregate carrier aggregating a plurality of channels/subcarriers (emphasis added).
However, Bala discloses examples of mapping of CQI in carrier aggregation. In particular, Bala discloses in par 25, the PUCCH that carries the CQI is transmitted on one uplink component carrier. Also see par 47, selecting the carrier within the LTE-A aggregation for which the WTRU should report the wideband CQI, e.g., where the wideband CQI report corresponds to the carrier that the WTRU is assigned to listen to for the PDCCH.
In view of the above, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to combine the teaching of carrier aggregation of Bala with the wireless communication system of Jeong. One is motivated as such to enable a new method to allocate resources in carrier aggregation (Bala, par 43).

Regarding claims 3 and 4, the combination also discloses the mobile terminal and the base station that are in the system of claim 2.

Regarding claims 5, 6 and 7, Jeong discloses:
wherein the mobile terminal is in a radio resource control (RRC) connected state with the base station (par 37; UE is operating in both a discontinuous reception mode and an RRC connected mode).

Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (US 2010/0041344, hereinafter Kim’344) in view of Kim et al (US 2011/0122794).
Regarding claim 2, Kim’344 discloses a mobile communication system, comprising: 
a mobile terminal (fig. 1; e.g. UE) and a base station (fig. 1; BS) configured to perform wireless communication with the mobile terminal using a plurality of subcarriers (par 22; using a plurality of subcarriers), wherein
the mobile terminal reports, to the base station, a measurement result of a reception quality using a channel quality indicator (CQI) (par 33 & par 77; in one embodiment, the UE transmits CQI of the M selected subbands) in a case where data transmission/reception is performed using one of subcarriers among the plurality of subcarriers (par 77; e.g. UE generates one CQI value on the assumption that data is transmitted in M selected subbands, hence reporting CQI in a case where the data is transmitted using the subband; it is understood, if data is not transmitted on a subband, then the subband would not be selected based on the selection criteria, wherein the selected subband reads on one of subcarriers selected among the plurality of subcarriers), and
the mobile terminal does not report, to the base station, the measurement result of the reception quality using CQI in a case where data transmission/reception is not performed using the one of the subcarriers (par 33 & par 77, also see par 107; in the embodiment, it is understood CQI is not generated for the subbands if the subbands were not selected in order to efficiently use the resource regardless the transmission/reception status, therefore it is even more obvious to not report CQI in a case that the data is not transmitted nor received on the not selected subbands or subcarriers; also see another example in par 79, the UE generates the CQI value of each subband on the assumption that data is transmitted through each suband, thus it is obvious CQI value is not generated for a subband in a case where data is not transmitted through the corresponding subband since the assumption cannot be applied).
Although Kim’344 discloses whether to report CQI based on whether data is transmitted / received using a selected subcarrier, Kim’344 does not explicitly disclose:
using an aggregate carrier aggregating the plurality of subcarriers (emphasis added).
However, Kim discloses:
In par 12, i.e. using carrier aggregation to support 100 MHz bandwidth.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to combine carrier aggregation taught by Kim with the system of reporting CQI using the selected subcarrier taught by Kim’344. One of the motivations is to provide channel quality with higher bandwidth (Kim, par 12).

Regarding claims 3 and 4, the combination also discloses the mobile terminal and the base station that are in the system of claim 2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619